The plaintiff in this case claims that the Superior Court should issue a writ of mandamus to compel the reporter of the judicial decisions of the Supreme Court of Errors to permit him, at all reasonable times, and when it will not interfere with his use of the same in his official duties, to make copies of any opinions of said last mentioned court in his custody, or furnish him certified copies thereof, at the usual and reasonable rates of compensation therefor, for publication out of the state, in advance of their official publication by the state.
The statute regulating the appointment and duties of the reporter is section 825 of the General Statutes: — "The judges of the Supreme Court of Errors shall, from time to tame, appoint a reporter of its judicial decisions. He shall *Page 418 
make reports of the cases argued and determined in said court, and prepare the same for publication; and it shall be his duty to insert after the syllabus of each case the date of the argument and the date of the decision."
Section 333 requires that "the reports of the cases hereafter argued and determined in the Supreme Court of Errors, shall, when prepared by the reporter of judicial decisions and ready for publication, be published under the supervision of the comptroller, who shall cause the several volumes to be stereotyped and to be copy-righted in the name of the secretary for the benefit of the people of the state."
Section 3709, fixing the salaries and fees of certain officers, provides for "the reporter of judicial decisions, three thousand dollars, with one thousand dollars additional thereto during the occupancy of the present reporter, and at the rate of twenty-five cents a page for any copy, to be paid by the party requiring it."
If the plaintiff is entitled to a mandamus it is because there is something in the above quoted sections of the statute which makes it the duty of the reporter, upon request to make for him, upon payment therefor, or permit him to make, copies of the written and unpublished opinions in his custody, that they may be published in advance of their publication by the state under the supervision of the comptroller.
Do the statutes, either directly or by implication, impose any such duty upon the defendant?
The state has seen fit to provide that the reports of the cases argued and determined in the Supreme Court of Errors shall, when prepared by the reporter and ready for publication, be published under the supervision of the comptroller. It has made it the reporter's duty to prepare the reports for publication. Will the courts of the state, which thus provides for controlling the publication of the reports of its court of last resort, compel the reporter to furnish for outside advance publication the unpublished opinions of that court, which the law requires him to prepare for publication in the *Page 419 
manner by statute prescribed "for the benefit of the people of this state?"
It is argued that the statute giving the reporter a fixed salary, "and at the rate of twenty-five cents a page for any copy, to be paid by the party requiring it," imposes upon him the official duty of furnishing copies upon demand and tender of payment for any purpose whatever, including advance outside publication. This is an attempt to extend a statute by implication beyond any reasonable limits. Indeed, it seems to us that in view of the clearly expressed design of the state to control the publication of its judicial reports, a reporter would be blameworthy who should knowingly aid in defeating that design by furnishing opinions to other parties for advance publication.
It was not without good reasons that our statutes on this subject were passed. It is of public concern that the judicial reports should not be published until they are "prepared by the reporter and ready for publication. "Until that time the opinion as well as the statement of the case and the syllabus, ought to be open for any correction that may be necessary for the proper understanding of the case. Until that time they cannot be relied on as necessarily expressing the final voice of the court and therefore as entitled to be published.
At any rate, it cannot be the duty of the reporter, directly or indirectly, to contravene the policy of the state in this behalf — a policy which it is not claimed has ever prevented any one from obtaining a copy of any judicial opinion as soon as filed, who wanted it for his information or to gratify his curiosity, and which has helped to secure the accuracy of the published reports.
We might have contented ourselves with simply referring to the case of Gould v. Banks, 53 Conn., 415, and holding that case as deciding this. For, if it is true, as contended by the plaintiff, that the Supreme Court of the United States, in Banks v. Manchester,128 U. S. R., 244, have decided that no copyright can be had in judicial opinions, yet it still remains true that it is for the state to say when and in what *Page 420 
manner the decisions of its courts shall be published. But the present, case is an interesting one. The effort to expedite the publication of judicial opinions is commendable Absolute accuracy is however much more important than mere celerity, and it needs only an examination of our statutes and a careful consideration of the policy upon which they are founded, co show that the defendant was justified in refusing the demand of the plaintiff upon which the application for the writ is predicated.
  The demurrer was properly sustained and there is no error in the judgment.
In this opinion the other judges concurred.